Citation Nr: 0805022	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back strain as 
secondary to arthralgias of the bilateral hips, knees, and 
ankles, and bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April and October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his low back disorder was caused or 
aggravated by his service connected pes planus, and/or his 
service-connected arthralgias of the hips, knees and ankles.  

VA records in 1998 noted that X-ray study of the veteran's 
hips, sacroiliac joints, knees and ankles was normal.  An 
April 2002 VA examination noted that the veteran had a low 
back strain, but that the examiner could not determine if the 
degenerative disc disease of the low back was related to 
"degenerative joint disease" of the hips, knees, ankles, 
and flat feet, without resorting to speculation.  (It does 
not appear that radiographic study of these joints was 
conducted.)  A July 2002 opinion from Dr. E.R.P., provided 
diagnoses of flat feet and degenerative joint disease.  The 
physician stated that the possibility of low back pain 
stemming from his history of flat feet could not be ruled 
out.  

Opinions from private podiatrists, Dr. P.J.C. (April 2001), 
Dr. R.M.C. (January 2004), and Dr. S.A.H (May 2004) indicated 
that the veteran was diagnosed with flexible flatfeet along 
with complaints of ankle, knee, hip, and low back pain.  The 
medical opinions from Dr. P.J.C. and Dr. R.M.C., were 
essentially the same, and provided a diagnosis of flexible 
flat foot with secondary, multi-joint synovitis.  Dr. S.A.H., 
noted that a biomechanical, physical, and x-ray evaluation 
revealed posterior tibial dysfunction on the left foot that 
may be contributing to pain at more proximal points.  

As noted above, the veteran's claim was previously remanded 
for a VA examination to clarify the speculative opinions 
regarding the veteran's low back disorder that were provided 
by the private podiatrists and the private physician.  The 
remand instructed the VA examiner to consider the 
aforementioned private opinions, as well as the presence of 
the veteran's talipes calcaneovalgus (flexible flat feet) and 
its effect on weight bearing, resulting pressure on the 
posterior tibial tendon, and resulting stress on more 
proximal joints including the lower back.  The remand also 
directed the examiner to address whether any of the veteran's 
service-connected disabilities aggravated the veteran's low 
back disorder.  The July 2006 VA examiner provided a 
diagnosis of degenerative joint disease of the lumbar spine.  
In his report, he made clear his opinion that the back 
disorder was not service-related but rather consistent with 
that which comes with age.  He discounted the opinions 
offered by the podiatrists on the basis that they did not 
have the expertise to evaluate back disorders.  He pointed 
out that the private physician did not attribute the back 
disorder to flat feet, but rather said that back pain 
stemming from flat feet could not be excluded.  In this 
regard, it is recognized that pain is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303 (2007).  

However, contrary to the instructions contained in the 
Board's remand, the VA examiner did not discuss the effect, 
if any, that the veteran's other service connected disability 
of arthralgias of the ankles, knees, and hips had on the 
veteran's low back disorder.  Particularly, the examiner did 
not provide an opinion as to whether it was at least as 
likely as not that the service-connected disabilities 
aggravated the veteran's low back disorder.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the Board finds that the July 2007 
examination was inadequate to comply with the Board's prior 
direction.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and; 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence needed to establish both a disability rating and an 
effective date.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the veteran 
with proper VCAA notice of the type of 
evidence necessary to assign a disability 
rating and an effective date in the event 
that service connection is granted.  
Additionally, the notice should include 
notice of what evidence, if any, the 
veteran is expected to obtain and submit, 
what evidence will be retrieved by the 
VA, and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 
38 C.F.R. § 3.159.

2.  All up-to-date VA and private medical 
records relating to the disabilities at 
issue should be obtained for inclusion in 
the record.

3.  The RO should refer this case back to 
the examiner who conducted the July 2006 
examination if he is available.  That 
physician should be afforded the chance 
to review the veteran's claims folder and 
to address the question of whether it is 
at least as likely as not that the 
veteran's low back disorder was caused or 
aggravated (permanently increased in 
severity) by his service-connected 
arthralgias of the bilateral hips, knees 
and ankles.  

4.  If that physician is not available, 
the veteran should be afforded another VA 
examination to address the nature and 
etiology of his low back disorder.  The 
claims folder must be provided to the VA 
examiner for review for the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiners should be accomplished and 
any such results must be included in the 
examination report.  After performing the 
examination, the examiner should 
specifically address both the VA and 
private medical opinions of record, and 
provide an opinion on the following:

a)	Whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current low 
back disability has been caused by 
the veteran's service-connected 
disabilities of flat feet, and/or 
service-connected arthralgias of the 
bilateral ankles, knees, and hips. 

b)	Whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current low 
back disability has been aggravated 
by the veteran's service-connected 
flat feet, and/or service-connected 
arthralgias of the bilateral ankles, 
knees, and hips.  

c)	Whether the veteran's service-
connected flat feet, and/or service-
connected arthralgias of the 
bilateral ankles, knees, and hips 
caused any additional disability 
resulting from the aggravation of 
the veteran's non-service connected 
low back disorder.  If so, the 
examiner must determine what degree 
of impairment is attributable to the 
aggravation of the low back disorder 
caused by the service-connected flat 
feet, and/or arthralgias of the 
bilateral ankles, knees, and hips.

A complete rationale for all opinions 
expressed must be provided.

5.  The AMC should review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the AMC must 
implement corrective procedures at once.

6.  After the foregoing, the AMC should 
review the veteran's claim.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



